Citation Nr: 9915426	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  89-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral gynecomastia, 
headaches, night sweats, aching joints/arthritis, high blood 
pressure, high cholesterol, weight gain, dizziness, blurred 
vision and hypothyroidism, all claimed as secondary to 
exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to April 
1973, to include a tour of duty in Vietnam, with subsequent 
service in the National Guard.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
appeal was last before the Board in July 1997, at which time 
it was remanded for further development.  Following 
completion of the requested development, a Supplemental 
Statement of the Case, wherein the RO continued to deny the 
issue on appeal, was mailed to the veteran in July 1998.

Thereafter, the appeal was returned to the Board.

By means of correspondence dated in December 1998, the 
veteran's representative, on the veteran's behalf, asserted 
claims for service connection, other than as being due to 
exposure to Agent Orange, for bilateral gynecomastia, 
headaches, night sweats, aching joints/arthritis, high blood 
pressure, high cholesterol, weight gain, dizziness, blurred 
vision and hypothyroidism.  These claims are, therefore, 
referred to the RO for adjudication.


FINDING OF FACT

The claims for service connection for bilateral gynecomastia, 
headaches, night sweats, aching joints/arthritis, high blood 
pressure, high cholesterol, weight gain, dizziness, blurred 
vision and hypothyroidism, all claimed as secondary to 
exposure to Agent Orange, are, in each instance, not 
plausible. 



CONCLUSION OF LAW

The claims for service connection for bilateral gynecomastia, 
headaches, night sweats, aching joints/arthritis, high blood 
pressure, high cholesterol, weight gain, dizziness, blurred 
vision and hypothyroidism, all claimed as secondary to 
exposure to Agent Orange, are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for service connection for bilateral 
gynecomastia, headaches, night sweats, aching 
joints/arthritis, high blood pressure, high cholesterol, 
weight gain, dizziness, blurred vision and hypothyroidism, 
all claimed as secondary to exposure to Agent Orange, is 
whether he has presented, with respect to each disability, 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his above-articulated claims for 
service connection for bilateral gynecomastia, headaches, 
night sweats, aching joints/arthritis, high blood pressure, 
high cholesterol, weight gain, dizziness, blurred vision and 
hypothyroidism, all claimed as secondary to exposure to Agent 
Orange, are, in any instance, well grounded.

The veteran contends, in essence, that as a result of his 
having served in areas in Vietnam which had been sprayed with 
Agent Orange, he subsequently developed, and presently has, 
bilateral gynecomastia, headaches, night sweats, aching 
joints/arthritis, high blood pressure, high cholesterol, 
weight gain, dizziness, blurred vision and hypothyroidism.  
As pertinent to the foregoing, the record reflects that, 
chiefly in the 1980's, the veteran was noted to have, or to 
have been treated for, each of the above-cited conditions.  
Of direct bearing relative to each foregoing aspect of the 
veteran's appeal, the Board observes that a threshold 
requirement for service connection on the basis of exposure 
to Agent Orange (which exposure is conceded, given the 
veteran's undisputed service in Vietnam) is that any 
disability claimed be among those identified under the 
provisions of 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) (1998), as subject to presumptive 
(though rebuttable) service connection.  However, with 
respect to each of the above-identified conditions for which 
the veteran seeks service connection based on exposure to 
Agent Orange, the Board must emphasize that none of these 
conditions is included under the above-cited legislation as 
being potentially related to exposure to Agent Orange.  Under 
these circumstances, a plausible claim for service connection 
for bilateral gynecomastia, headaches, night sweats, aching 
joints/arthritis, high blood pressure, high cholesterol, 
weight gain, dizziness, blurred vision and hypothyroidism, 
all claimed as secondary to exposure to Agent Orange, is, in 
each instance, not presented.  Accordingly, each of these 
claims is not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's above-addressed claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims were well 
grounded, the RO accorded the veteran greater consideration 
than these claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
any of these claims is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's foregoing claims for 
service connection for bilateral gynecomastia, headaches, 
night sweats, aching joints/arthritis, high blood pressure, 
high cholesterol, weight gain, dizziness, blurred vision and 
hypothyroidism, all claimed as secondary to exposure to Agent 
Orange, the Board is of the opinion that its discussion above 
bearing on the same is sufficient to inform the veteran of 
the elements necessary to complete his application for claims 
for service connection relative to these conditions.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for bilateral gynecomastia, 
headaches, night sweats, aching joints/arthritis, high blood 
pressure, high cholesterol, weight gain, dizziness, blurred 
vision and hypothyroidism, all claimed as secondary to 
exposure to Agent Orange, is, in each instance, denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals







 

